Thayer, District judge.
As the questions which arise in this case are the same which the court had occasion to consider and determine on the 29th of June, 1891, in the eastern division of this district, in the case of U. S. v. Knox Co., 51 Fed. Rep. 880, (No. 1,188,) a copy of the opinion in that case is herewith appended, to be filed in the suit at bar. It expresses substantially the reasons which have influenced the court to enter a judgment in favor of the respondents, and to overrule the motion for a new trial. It may not be out of place to add that the views urged by the relator’s attorneys in this case, as well as in the Davis Case, were urged before the supreme court *884by Messrs. T. K. Skinker and Joseph Shippen in the briefs filed by them in the ease of U. S. v. County Court, 144 U. S. 568, 12 Sup. Ct. Rep. 921. Although no mention is made in the opinion of the supreme court of the questions thus presented and discussed, yet it must be presumed that they were considered and determined adversely to the relator.